Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 is objected to because of the following informalities:  claim 2 lacks ending punctuation.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  improper grammar “flexible perimeter area is flexes”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the perforated breakaway seal" in the last paragraph of the claim. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 4 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PG Pub No. 2017/0313482 (Herlin et al.).
In re claim 4, with reference to Figs. 1 and 2 Herlin et al. discloses: A disposable partitioning seal (7) for use inside pre-packaged food and other product containers, to preserve contents therein within individual, progressive chambers, comprising: a thin layer made of material (paragraph 0017): and a breakaway seam along the perimeter (paragraph 0057), attaching the seal to an interior wall of packaged foods and other products container, providing a single piece seal separating food materials or other product within the container (7), the thin layer allowing access to the food or the other products above the thin layer from the top of the container and then after the breakaway seal is broken, allowing access to the food materials or the other products below the broken away seam, the thin layer configured to be torn away from the interior wall of the container by a user and disposed of along with the product container and therefore lacking a handle for removing the thin layer from the container (tab 12 is not considered a handle, however a manipulating surface is required for a user to manipulate the seal for removal in Applicants invention).
In re claim 6, with reference to the Figs. noted above, Herlin et al. discloses the claimed invention including wherein in which thin layer of material comprises a plastic film (paragraph 0017).
Allowable Subject Matter
Claims 1, 2, 5, and 7-22 are allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T KIRSCH whose telephone number is (571)270-5723. The examiner can normally be reached Mon-Fri, 9a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John K Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T KIRSCH/           Primary Examiner, Art Unit 3733